ICJ_137_MaritimeDispute_PER_CHL_2014-01-27_JUD_01_ME_09_EN.txt.                                                                                              121




                         DECLARATION OF JUDGE AD HOC GUILLAUME

                 [Translation]

                    Maritime boundary deriving from tacit agreement between Peru and Chile
                 extending up to 80 nautical miles along parallel of latitude — Remaining boundary
                 to be determined in accordance with customary international law — Starting-
                 points of maritime and land boundaries not coinciding — Consequences.


                    1. Peru filed an Application with the Court against Chile which had a
                 dual objective : (a) determination of the line delimiting the Parties’ mari-
                 time zones ; (b) recognition of its exclusive sovereign rights over a “mari-
                 time area lying out to a distance of 200 nautical miles from its baselines”
                 (the “outer triangle”). Chile requested the Court to dismiss the Applica-
                 tion and to adjudge and declare that : (a) the respective maritime zone
                 entitlements of Chile and Peru have been fully delimited by agreement ;
                 (b) Peru has no entitlement to the maritime area which it claims within
                 the outer triangle.
                    2. Thus the first question to be decided by the Court was whether there
                 was an agreed maritime boundary between the Parties. Several texts were
                 cited to the Court in this regard.
                    3. First, Chile relied on the 1947 Proclamations under which both
                 States had unilaterally claimed certain maritime rights extending 200 naut­
                 ical miles from their respective coasts. The Court rightly found that these
                 declarations had not established any maritime boundary between the Par-
                 ties.
                    4. Chile relied secondly on the 1952 Santiago Declaration, whereby
                 Ecuador, Chile and Peru “proclaim[ed] as a norm of their international
                 maritime policy that they each possess exclusive sovereignty and jurisdic-
                 tion over the sea along the coasts of their respective countries to a min­
                 imum distance of 200 nautical miles from these coasts” (Judgment,
                 para. 49). The Court recognizes that this Declaration has the character of
                 a treaty, but concludes,
                      “contrary to Chile’s submissions, that Chile and Peru did not, by
                      adopting the 1952 Santiago Declaration, agree to the establishment
                      of a lateral maritime boundary between them along the line of latitude
                      running into the Pacific Ocean from the seaward terminus of their
                      land boundary” (ibid., para. 70).
                    I agree also with that finding.
                    5. Thirdly, the three signatory States to the Santiago Declaration had
                 in 1954 adopted various agreements aimed at reinforcing their solidarity
                 in the face of opposition from third States to the 200‑nautical‑mile claim.

                                                                                              122




5 CIJ1057.indb 241                                                                                   1/12/14 08:59

                                   maritime dispute (decl. guillaume)                        122

                 Those agreements included a Special Maritime Frontier Zone Agreement,
                 whose Preamble reads as follows :

                        “Experience has shown that innocent and inadvertent violations of
                     the maritime frontier . . . between adjacent States occur frequently
                     because small vessels manned by crews with insufficient knowledge of
                     navigation or not equipped with the necessary instruments have dif-
                     ficulty in determining accurately their position on the high seas”
                     (Judgment, para. 80).
                 Furthermore, continues the Preamble, “[t]he application of penalties in
                 such cases always produces ill‑feeling in the fishermen and friction
                 between the countries concerned” (ibid.).
                   As a result, the Agreement provided in its first articles :
                         “1. A special zone is hereby established, at a distance of . . . 12 naut­
                     ical miles from the coast, extending to a breadth of 10 nautical miles
                     on either side of the parallel which constitutes the maritime boundary
                     . . . between the two countries.
                         2. The accidental presence in the said zone of a vessel of either of
                     the adjacent countries, which is a vessel of the nature described in the
                     paragraph beginning with the words ‘Experience has shown’ in the
                     Preamble hereto, shall not be considered to be a violation of the
                     waters of the maritime zone, though this provision shall not be con-
                     strued as recognizing any right to engage, with deliberate intent, in
                     hunting or fishing in the said special zone.
                         3. Fishing or hunting within the zone of 12 nautical miles from the
                     coast shall be reserved exclusively to the nationals of each country.”
                     (Ibid., para. 81.)
                    6. Moreover, in 1968‑1969 Chile and Peru entered into arrangements
                 to build two lighthouses close to their land border, in order to “materi-
                 alise the parallel of the maritime frontier originating at Boundary Marker
                 number one (No. 1)” (see the document signed by the representatives of
                 the two Parties on 26 April 1968, quoted in the Judgment at para-
                 graph 96). These lighthouses had a range of some 15 nautical miles, and
                 were intended to enable the ships of each Party to determine their loca-
                 tion in relation to the maritime boundary in areas close to the coasts.
                    7. The 1954 Agreement and the arrangements of 1968-1969 are not
                 easy to interpret. It is clear, as the Court noted, that the 1954 Agreement
                 had a “narrow and specific” purpose (Judgment, para. 103). The same
                 applies to the arrangements of 1968-1969. But it is equally clear that they
                 were referring to a “boundary”. They were not establishing such a bound-
                 ary, but noted its existence running along the line of latitude.
                    8. That boundary had not, moreover, been established either by the
                 unilateral proclamations of 1947, or by the Santiago Declaration, or by
                 any other treaty text. It could thus only derive from a tacit agreement
                 reached between the Parties before 1954.

                                                                                              123




5 CIJ1057.indb 243                                                                                   1/12/14 08:59

                                    maritime dispute (decl. guillaume)                      123

                    9. The Court has always recognized the possibility that States may
                 enter into such agreements, but this is an area where the very greatest
                 caution is required. Indeed, as the Court has stated : “[t]he establishment
                 of a permanent maritime boundary is a matter of grave importance and
                 agreement is not easily to be presumed” (Territorial and Maritime Dispute
                 between Nicaragua and Honduras in the Caribbean Sea (Nicaragua v.
                 Honduras), Judgment, I.C.J. Reports 2007 (II), p. 735, para. 253). “Evi-
                 dence of a tacit legal agreement must be compelling.” (Ibid.)
                    10. In the present case, the existence of a tacit agreement prior to 1954
                 is evidenced by the 1954 Agreement itself, and by the arrangements of
                 1968-1969. The boundary recognized in those texts follows the parallel of
                 latitude passing through Boundary Marker No. 1. On the other hand, the
                 texts give no indication as to how far that boundary extends out to sea,
                 and the Parties disagree on this.
                    11. The 1954 Agreement and the 1968-1969 arrangements essentially
                 concerned fishing by small vessels close to the coast, and Chile has failed
                 to show that the boundary whose existence was recognized by the Parties
                 in those texts extended along the parallel of latitude beyond the area in
                 which those vessels operated. It was within that area that a boundary was
                 recognized.
                    12. The Parties have provided few indications as to the extent of the
                 area in question. However, it is apparent that
                      “the principal maritime activity in the early 1950s was fishing under-
                      taken by small vessels, such as those specifically mentioned in the 1954
                      Special Maritime Frontier Zone Agreement and which were also to
                      benefit from the 1968‑1969 arrangements relating to the lighthouses”
                      (Judgment, para. 109). 

                 Such activities were limited, and concentrated within the areas close to
                 the coast (ibid., paras. 107 and 108). It is also clear from the case file that
                 “[u]ntil the mid‑1980s, all the practice involving incidents between the
                 two Parties was within about 60 nautical miles of the coasts and usually
                 much closer” (ibid., para. 128).
                    13. In these circumstances, it seems to me that Chile has failed to show
                 that the boundary deriving from the tacit agreement between the Parties,
                 as confirmed by the 1954 Agreement and the 1968-1969 arrangements,
                 extended beyond 60 to 80 nautical miles from the coasts. This latter figure
                 marks the furthest limit of the boundary deriving from the tacit agreement
                 of the Parties, and it is in light of that fact that I have been able to agree
                 with the solution adopted in paragraph 3 of the Judgment’s operative part.
                 
                    14. Beyond that point as thus determined by the Court, it was for the
                 latter to determine the maritime boundary between the two States in
                 accordance with the customary law of the sea as identified in its jurispru-
                 dence. In that regard, I agree fully with the method followed. I likewise
                 agree with the Court’s reasoning and with the result as regards the outer

                                                                                            124




5 CIJ1057.indb 245                                                                                 1/12/14 08:59

                                    maritime dispute (decl. guillaume)                       124

                 triangle, over which Peru is entitled to exercise sovereign rights under the
                 conditions laid down by international law.
                      15. Finally, I agree with the solution reached by the Court as regards
                 the starting‑point of the maritime boundary. This solution followed
                 ­necessarily from the language of the arrangements of 1968-1969. However,
                  it in no way prejudges “the location of the starting-point of the land bound­
                  ary identified as ‘Concordia’ in Article 2 of the 1929 Treaty of Lima”,
                  which it was not for the Court to determine (Judgment, para. 163). The
                  Parties disagree as to the location of that point, and for my part I tend to
                  believe that it is located not at Boundary Marker No. 1, which is situated
                  inland, but at “the point of intersection between the Pacific Ocean and an
                  arc with a radius of 10 km having its centre on the bridge over the river
                  Lluta” (see the Parties’ “Joint Instructions” of April 1930, ibid., para. 154).
                  Accordingly, the coast between the starting‑point of the maritime bound-
                  ary and Point Concordia falls under the sovereignty of Peru, whilst the
                  sea belongs to Chile. However, that situation is not unprecedented, as
                  Chile pointed out at the hearings (CR 2012/31, pp. 35‑38) ; it concerns
                  just a few tens of metres of shoreline, and it may be hoped that it will not
                  give rise to any difficulties.

                                                             (Signed) Gilbert Guillaume.




                                                                                             125




5 CIJ1057.indb 247                                                                                  1/12/14 08:59

